Citation Nr: 1047839	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas


THE ISSUES

1.   Entitlement to service connection for a bilateral ankle 
disorder, to include gout.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1968.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a June 2006 rating decision that was 
issued by the Regional Office (RO) in Houston, Texas.  

The claim was remanded by the Board for additional development in 
April 2010 and has now been returned for appellate disposition. 

The Veteran testified at an August 2008 hearing before a Decision 
Review Officer (DRO) at the RO.  A transcript of the proceeding 
is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Board's April 2010 remand, it instructed that the agency 
of original jurisdiction (AOJ) contact the Veteran to obtain 
releases from the Veteran's private physicians, Dr. K.K. and Dr. 
C.A.  It also instructed that the Veteran be afforded a VA 
examination to determine the nature and etiology of any current 
ankle or knee disorder that the Veteran may have. While the 
Veteran was requested to provide releases to enable VA to obtain 
records from Drs. K.K. and Dr. C.A., he did not do so.  The 
required VA examination took place in August 2010. 

In his report of examination, the VA examiner wrote that he 
reviewed the Veteran's treatment records from the Central Texas 
VA Medical Center.  He cited to records as recent as January 
2010.  However, the most recent VA treatment records that are 
contained within in the claims file are from June 2006.  Insofar 
as the more recent VA records that were reviewed by the VA 
examiner are relevant to the Veteran's claim, they must be 
obtained.  The Board notes that VA regulations provide that VA 
will make as many requests as are necessary to obtain relevant 
records from a federal department or agency, such as a VA medical 
facility. VA will end such efforts only if it concludes that the 
records sought do not exist, or that further attempts to obtain 
them would be futile.  See 38 C.F.R. § 3.159(c) (2).

Additionally, given the other development that is necessary in 
this case, the Veteran should be afforded another opportunity to 
provide releases for his records from Dr. K.K. and Dr. C.A.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should contact the Veteran and 
request that he identify all treatment that 
he received for his knees, ankles, or gout 
since July 2006.  Based on his response, all 
identified treatment records should be 
obtained.  More recent VA treatment records, 
including the records that were reviewed by 
the VA examiner, should also be obtained.  

If records are identified but cannot be 
obtained, then the claims file should 
document this fact as well as the efforts 
that were made to obtain the records.  The 
Veteran should also be notified of VA's 
inability to obtain the records.

2.  The Veteran should again be requested to 
provide releases to enable VA to obtain 
records from Dr.  K.K. and Dr. C.A.  The 
Veteran should be informed that if he does 
not provide the requested releases, then his 
claim will be decided without this 
information.

3.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


